 
 
I 
112th CONGRESS 1st Session 
H. R. 2809 
IN THE HOUSE OF REPRESENTATIVES 
 
August 5, 2011 
Mr. Richmond introduced the following bill 
 
 
September 6, 2011 
Referred to the Committee on Financial Services, and in addition to the Committees on Small Business, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Riegle Community Development and Regulatory Improvement Act of 1994 to improve the microenterprise technical assistance and capacity building grant program, to establish an Office of Youth Entrepreneurship in the Small Business Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Microenterprise and Youth Entrepreneurship Development Act of 2011. 
2.Microenterprise Technical Assistance and Capacity Building Program 
(a)DefinitionsSection 172(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901(5)) is amended— 
(1)in subparagraph (B) by striking or at the end; 
(2)in subparagraph (C) by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following: 
 
(D)an entrepreneur that operates a business or intends to operate a business in an investment area (as such term is defined in section 103(16) of this Act).. 
(b)Uses of assistanceSection 174 of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6903) is amended— 
(1)in paragraph (3) by striking and at the end; 
(2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following: 
 
(4)to advertise in print, electronic, and other media the training and technical assistance provided under paragraph (1); and. 
(c)Targeted assistanceSection 176(b) of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6905(b)) is amended by striking 50 percent and inserting 60 percent. 
(d)Matching requirementsSection 177(c) of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6906(c)) is amended by adding at the end the following: 
 
(3)ConsiderationIn determining whether to reduce or eliminate matching requirements under paragraph (1), the Administrator shall consider the impact of the economic crisis of 2007 through 2009 on the geographic area in which an applicant operates.. 
(e)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report describing recommendations for improving the application and grant making process of the microenterprise technical assistance and capacity building grant program (carried out under subtitle C of title I of the Riegle Community Development and Regulatory Improvement Act of 1994), including recommendations, developed in consultation with stakeholders, for streamlining the application and grant making process of that program. 
(f)Microenterprise coordinator 
(1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish in the Small Business Administration the position of Microenterprise Coordinator. 
(2)DutiesThe Microenterprise Coordinator shall— 
(A)work to ensure that the contributions of microenterprises to the economy are maximized; 
(B)work to enhance, support, and coordinate the programs of the Federal Government providing assistance to microenterprises, including Federal technical assistance programs; 
(C)work to ensure that underserved entrepreneurs are included in the programs of the Federal Government providing assistance to microenterprises; 
(D)make available to the public annually a comprehensive list and description of each Federal program that provides assistance to microenterprises; and 
(E)encourage public-private partnerships that support entrepreneurship. 
(3)Microenterprise definedIn this subsection, the term microenterprise has the meaning given that term in section 172(10) of the Riegle Community Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901(10)). 
3.Office of Youth Entrepreneurship 
(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of the Small Business Administration shall establish an Office of Youth Entrepreneurship (in this section referred to as the Office) in the Small Business Administration. 
(b)DirectorThe Administrator shall appoint a Director of Youth Entrepreneurship (in this section referred to as the Director) to serve as the head of the Office.  
(c)DutiesThe Director shall— 
(1)carry out the youth entrepreneurship technical assistance grant program described in subsection (d); 
(2)carry out the youth entrepreneurship curriculum grant program described in subsection (e); 
(3)promote the growth of youth entrepreneurship by establishing public-private partnerships and carrying out advertising campaigns; 
(4)sponsor and support State and national youth entrepreneurship competitions that raise awareness of the importance of small business development; 
(5)study and promote Federal activities that support entrepreneurship education; and 
(6)support the establishment of public and private youth entrepreneurship education and mentoring opportunities. 
(d)Youth entrepreneurship technical assistance grant programThe Director shall establish a program under which the Director may make grants to assist entities, including nonprofit microenterprise development organizations, to provide individuals under 25 years of age with technical assistance related to entrepreneurship. 
(e)Youth entrepreneurship curriculum grant program 
(1)In generalThe Director shall establish a program under which the Director may make grants to a covered entity to assist the development, improvement, or implementation of a youth entrepreneurship curriculum that includes information on the topics of— 
(A)securing capital and borrowing; 
(B)business plan conception and drafting; 
(C)accounting; 
(D)management; and 
(E)marketing. 
(2)Application processTo be eligible for a grant described in paragraph (1), a covered entity shall submit to the Director an application at such time, in such manner, and containing such information as the Director may require, except that the application shall include at least— 
(A)a description of the curriculum to be developed, improved, or implemented; 
(B)a description of how grant funds will be used; 
(C)a description of goals relating to the use of grant funds and the curriculum to be developed, improved, or implemented; and 
(D)a description of how progress will be measured with respect to the goals described in subparagraph (C). 
(3)Covered entity definedIn this subsection, the term covered entity means a local educational agency in any of the several States, the District of Columbia, or a territory or possession of the United States and a local educational agency of a federally recognized Indian tribe.   
(f)Investment areas 
(1)In generalThe Director shall ensure that at least 25 percent of the amounts made available to carry out the Office each fiscal year are used to assist youth in investment areas. 
(2)Investment area definedIn this subsection, the term investment area has the meaning given that term in section 103(16) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(16)). 
(g)Student loan assistanceNot later than 180 days after the date of enactment of this Act, the Director, in consultation with the Secretary of Education, shall submit to Congress a report that includes detailed recommendations for legislation— 
(1)establishing a program to forgive student loans in a manner that assists youth entrepreneurship by making available capital for business formation; and 
(2)establishing a program to defer student loan repayments in a manner that assists youth entrepreneurship by making available capital for business formation.  
4.GAO study and report 
(a)StudyThe Comptroller General of the United States shall conduct a study on— 
(1)the economic impact of allowing youth entrepreneurs to defer student loan repayments to make available capital for business formation; 
(2)the economic impact of increasing the participation of individuals under 25 years of age in the microloan program of the Small Business Administration (carried out under section 7(m) of the Small Business Act (15 U.S.C. 636(m)), notwithstanding the limited collateral and formal business experience of such individuals; 
(3)alternative methods for measuring creditworthiness that may assist youth entrepreneurship; and 
(4)actions Congress should consider to promote youth entrepreneurship. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on the results of the study conducted under subsection (a). 
 
